[Cite as State v. Myers, 2021-Ohio-631.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           WARREN COUNTY




 STATE OF OHIO,                                  :     CASE NO. CA2019-07-074

         Appellee,                               :             OPINION
                                                                3/8/2021
                                                 :
   - vs -
                                                 :

 AUSTIN GREGORY MYERS,                           :

         Appellant.                              :




 CRIMINAL DEATH APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                         Case No. 14CR29826



David P. Fornshell, Warren County Prosecutor, Kirsten A. Brandt, 520 Justice Drive,
Lebanon, Ohio 45036, for appellee

Law Office of Timothy Farrell Sweeney, Timothy F. Sweeney, The 820 Building, 820 West
Superior Avenue, Suite 430, Cleveland, Ohio 44113-1800, for appellant

John P. Parker, 988 East 185th Street, Cleveland, Ohio 44119, for appellant



        M. POWELL, J.

        {¶ 1} Appellant, Austin Gregory Myers, appeals a decision of the Warren County

Court of Common Pleas denying his motion for leave to conduct discovery and petition for

postconviction relief.
                                                                  Warren CA2019-07-074

                       I. FACTS AND PROCEDURAL HISTORY

      {¶ 2} On January 27, 2014, Myers and codefendant, Timothy Mosley, began to plot

burglarizing the home of a known drug dealer or the home of Justin Back, Myers' childhood

friend. Mark Cates, Back's stepfather, purportedly had a safe containing a firearm and

money. Ultimately, Myers and Mosley chose to burglarize the Cates' home. The two men

drove to the Cates' home. Upon knocking, they were surprised when Back answered the

door. The two men briefly visited with Back and then left. Upon leaving the Cates' home,

Myers suggested they return to the home, kill Back, and steal the contents of the safe.

Myers and Mosley began to plan Back's murder.

      {¶ 3} They initially planned to kill Back by injecting him with cold medicine. In

furtherance of their plan, they attempted to purchase cold medicine and a bottle of

poisonous "bug wash"; however, Myers' credit card was declined. Later that day, Myers

and Mosley returned to the Cates' home and watched a movie with Back. When Cates

came home from work, he joined them in watching the movie for a short time until he and

Back had to leave for an appointment with a Navy recruiter. Myers and Mosley then left the

house.

      {¶ 4} Myers and Mosley continued to discuss how to murder Back and burglarize

the Cates' home. As they discussed their plans, Mosley wrote down their ideas in a small

notebook. The two men hatched a scheme to strangle Back with a wire, take the safe, and

make it look as though Back had stolen the safe and run away from home. The two men

further planned to dump Back's body in a remote wooded area.          Myers and Mosley

purchased galvanized steel cable and two metal rope cleats to fashion a garrote. The

garrote was put together by their friend Logan Zennie.

      {¶ 5} The next morning, January 28, 2014, Myers and Mosley bought ammonia,

septic-tank cleaner, and rubber gloves. They believed the septic enzymes would help to

                                           -2-
                                                                    Warren CA2019-07-074

decompose the body in cold weather. Around 1:00 p.m., the two men went to the Cates'

home. Mosley was carrying the garrote as well as a five- or six-inch pocketknife. The plan

was for Myers to distract Back while Mosley came up behind him. Myers would hold Back

down while Mosley would choke him to death with the garrote. After the two men arrived

at the Cates' home, Back offered them a drink which Myers accepted. As Back was

reaching into the refrigerator, Mosley came up behind him and tried to pull the garrote

around his throat. However, the garrote only looped around Back's chin. Mosley panicked

and as Myers restrained Back, Mosley repeatedly stabbed him with his knife. As Back

begged for his life, Myers simply told him it would be over soon.

      {¶ 6} After the murder, Myers and Mosley wrapped Back's body in a blanket,

cleaned up the crime scene, and found the safe. Myers also found a handgun belonging to

Cates, which he loaded. The two men shoved Back's body into the trunk of Mosley's car

and left the house with the safe and various other stolen items. They stopped at Mosley's

home where they cleaned up and changed clothes. They eventually dumped Back's body

behind a log in a field in Preble County. Myers poured ammonia and septic enzymes onto

Back's body. Myers then shot the body twice with the stolen handgun before it jammed.

Myers and Mosley were later apprehended; Back's body was discovered on January 29,

2014. An autopsy determined that Back had died of multiple stab wounds. At the time of

the murder, Myers and Mosley were both 19 years old.

      {¶ 7} Myers was indicted in February 2014 on one count of aggravated murder with

prior calculation and design and one count of aggravated murder in violation of R.C.

2903.01(B). Both counts were accompanied by three death-penalty specifications. Myers

was further indicted for aggravated robbery, aggravated burglary, grand theft of a firearm,

and abuse of a corpse, all with an accompanying firearm specification, and kidnapping,

tampering with evidence, and safecracking.      Mosley was indicted on similar charges.

                                            -3-
                                                                      Warren CA2019-07-074

However, a week before Myers' jury trial, Mosley reached a plea agreement in which he

agreed to testify against Myers. Mosley pled guilty to all charges in exchange for the

dismissal of the death-penalty specifications; he was sentenced to life in prison without the

possibility of parole.

       {¶ 8} The guilt phase of Myers' jury trial commenced on September 22, 2014. On

October 2, 2014, the jury found Myers guilty on all counts and specifications. The two

aggravated-murder counts were merged for purposes of sentencing; the state elected to

proceed on the prior-calculation-and-design aggravated murder count with the aggravated-

robbery specification.

       {¶ 9} The penalty phase of the jury trial was held on October 6, 2014. Myers

presented the testimony of his parents and a sibling and made an unsworn statement by

way of mitigation. Myers had no prior criminal history or delinquency adjudications. The

jury recommended a death sentence. On October 16, 2014, the trial court sentenced Myers

to death and imposed prison sentences on the noncapital counts. Myers' conviction and

death sentence were subsequently upheld by the Ohio Supreme Court. State v. Myers,

154 Ohio St.3d 405, 2018-Ohio-1903.

       {¶ 10} On November 10, 2016, while his appeal was pending before the supreme

court, Myers filed a petition for postconviction relief ("PCR petition"), raising 60 grounds for

relief. The PCR petition challenged the constitutionality of the death penalty and the Ohio

statutes governing its imposition, argued that Myers was denied the effective assistance of

counsel during both the guilt and penalty phases of the trial, and alleged violation of Myers'

due process rights. On November 18, 2016, Myers moved for leave to conduct discovery

in support of his PCR petition. In 2017, the state filed an answer to the PCR petition, then

moved for summary judgment. In January 2018, the trial court issued a scheduling order

which provided that Myers could file a supplemental motion for discovery by March 1, 2018,

                                              -4-
                                                                        Warren CA2019-07-074

and that the state's summary judgment motion would be held in abeyance pending

resolution of Myers' discovery motion.

        {¶ 11} On March 1, 2018, Myers filed a supplemental motion for discovery, arguing

he was entitled to conduct discovery in support of his PCR petition pursuant to newly-

amended R.C. 2953.21, which became effective on April 6, 2017. The amended statute

makes substantial changes regarding PCR petitions in death-penalty cases, and in

particular, allows capital petitioners to obtain discovery in aid of their PCR petition if good

cause is shown. State v. Ketterer, 12th Dist. Butler No. CA2016-08-166, 2017-Ohio-4117,

¶ 46.

        {¶ 12} On July 3, 2018, the trial court denied Myers' discovery motions. The trial

court found that amended R.C. 2953.21 was not applicable in the case at bar because the

statute did not explicitly state it was retroactive. Alternatively, the trial court found that even

if the statutory amendment was applied retroactively, Myers was not entitled to discovery

as he had not demonstrated "good cause."

        {¶ 13} On November 26, 2018, Myers filed a memorandum opposing the state's

motion for summary judgment; the memorandum included 12 additional documents

consisting of affidavits, transcripts, and documentary evidence. Myers' memorandum and

supplemental appendix triggered additional pleadings from the parties. Ultimately, the trial

court never ruled upon the state's summary judgment motion. Instead, on June 27, 2019,

the trial court denied Myers' PCR petition without a hearing. The trial court found that Myers'

claims were either barred by res judicata or failed to set forth sufficient operative facts to

establish substantive grounds for relief, and therefore, "no evidentiary hearing [was]

required."

        {¶ 14} Myers now appeals the trial court's denial of his PCR petition and discovery

motions, raising 11 assignments of error.

                                                -5-
                                                                       Warren CA2019-07-074

                                         II. ANALYSIS

              A. Standards of Review for Postconviction Relief Petitions

       {¶ 15} A postconviction proceeding is a collateral civil attack on a criminal judgment,

not an appeal of a criminal conviction. State v. Dillingham, 12th Dist. Butler Nos. CA2012-

02-037 and CA2012-02-042, 2012-Ohio-5841, ¶ 8. To prevail on a PCR petition, the

petitioner must establish a violation of his constitutional rights that renders the judgment of

conviction void or voidable. R.C. 2953.21. A PCR petition does not provide a petitioner a

second opportunity to litigate his or her conviction, nor is the petitioner automatically entitled

to an evidentiary hearing. State v. Rose, 12th Dist. Butler No. CA2012-03-050, 2012-Ohio-

5957, ¶ 16. A trial court properly denies a PCR petition without an evidentiary hearing if the

supporting affidavits, the documentary evidence, the files, and the records of the case do

not demonstrate that the petitioner set forth sufficient operative facts to establish

substantive grounds for relief. State v. Blankenburg, 12th Dist. Butler No. CA2012-04-088,

2012-Ohio-6175, ¶ 9; R.C. 2953.21.

       {¶ 16} "It is well established that a trial court may dismiss a postconviction relief

petition on the basis of the doctrine of res judicata." State v. Davis, 12th Dist. Butler No.

CA2012-12-258, 2013-Ohio-3878, ¶ 30. Under res judicata, a final judgment of conviction

bars a convicted defendant who was represented by counsel from raising and litigating in

any proceeding except an appeal from judgment, any defense or any claimed lack of due

process that was raised or could have been raised by the defendant at the trial, which

resulted in that judgment or conviction, or on an appeal from that judgment. State v.

Wagers, 12th Dist. Preble No. CA2011-08-007, 2012-Ohio-2258, ¶ 10, citing State v.

Szefcyk, 77 Ohio St.3d 93, 1996-Ohio-337, syllabus.

       {¶ 17} The presentation of competent, relevant, and material evidence outside the

record may defeat the application of res judicata. State v. Lawson, 103 Ohio App.3d 307,

                                               -6-
                                                                       Warren CA2019-07-074

315 (12th Dist.1995). The evidence submitted with the petition cannot be merely cumulative

of or alternative to evidence presented at trial. State v. Jackson, 8th Dist. Cuyahoga No.

104132, 2017-Ohio-2651, ¶ 16. To overcome the res judicata bar, evidence outside the

record must demonstrate that the petitioner could not have appealed the constitutional claim

based upon information in the original record. State v. Piesciuk, 12th Dist. Butler No.

CA2013-01-011, 2013-Ohio-3879, ¶ 18. If evidence outside the record is "'marginally

significant and does not advance the petitioner's claim beyond a mere hypothesis and a

desire for further discovery,' res judicata still applies to the claim." State v. Cowans, 12th

Dist. Clermont No. CA98-10-090, 1999 Ohio App. LEXIS 4157, *8-9 (Sept. 7, 1999).

       {¶ 18} "In reviewing an appeal of postconviction relief proceedings, this court applies

an abuse of discretion standard." State v. Snead, 12th Dist. Clermont No. CA2014-01-014,

2014-Ohio-2895, ¶ 16. "The term 'abuse of discretion' connotes more than an error of law

or of judgment; it implies that the court's attitude is unreasonable, arbitrary or

unconscionable." State v. Thornton, 12th Dist. Clermont No. CA2012-09-063, 2013-Ohio-

2394, ¶ 34; State v. Hancock, 108 Ohio St.3d 57, 2006-Ohio-160, ¶ 130. The trial court

does not abuse its discretion in dismissing a PCR petition without an evidentiary hearing if

(1) the petitioner fails to set forth sufficient operative facts to establish substantive grounds

for relief, or (2) the operation of res judicata prohibits the claims made in the petition. State

v. Maxwell, 8th Dist. Cuyahoga No. 107758, 2020-Ohio-3027, ¶ 25.

       {¶ 19} With these principles and standards in mind, we now address Myers'

assignments of error together and out of order where appropriate.

                     B. Summary Dismissal of Myers' PCR Petition

       {¶ 20} Assignment of Error No. 1:

       {¶ 21} THE TRIAL COURT DENIED MYERS' RIGHTS TO DUE PROCESS,

ACCESS TO THE OHIO COURTS, AND AN ADEQUATE CORRECTIVE PROCESS, AND

                                               -7-
                                                                               Warren CA2019-07-074

VIOLATED R.C. § 2953.21, WHEN IT TREATED THE STATE'S POST-ANSWER

"MOTION FOR SUMMARY JUDGMENT" AS A MOTION SEEKING SUMMARILY

DISMISSAL (sic) UNDER R.C. § 2953.21(C) [NOW (D)], AND FAILED TO APPLY THE

REQUISITE SUMMARY JUDGMENT STANDARDS IN SUMMARILY DISMISSING

EVERY CLAIM SET FORTH IN MYERS' PCR PETITION.

        {¶ 22} This assignment of error challenges the trial court's failure to rule upon the

state's summary judgment motion and the court's election instead to grant a summary

dismissal of Myers' PCR petition. Specifically, Myers argues that the trial court erred in

granting a summary dismissal of his PCR petition where there was a pending, fully briefed

motion for summary judgment. Myers asserts that because the state filed an answer to the

PCR petition and a motion for summary judgment and failed to move for dismissal of the

petition under R.C. 2953.21(D), the trial court was required to apply the standard set forth

in R.C. 2953.21(E) and was precluded from summarily dismissing the PCR petition under

R.C. 2953.21(D).1

        {¶ 23} R.C. 2953.21 provides three methods for adjudicating a PCR petition: (1)

"summary dismissal" under R.C. 2953.21(D) and State v. Calhoun, 86 Ohio St.3d 279,

1999-Ohio-102, paragraph two of the syllabus; (2) "summary judgment" under R.C.

2953.21(E); and (3) an "evidentiary hearing" under R.C. 2953.21(F). State v. Blankenburg,

12th Dist. Butler No. CA2013-11-197, 2014-Ohio-4621, ¶ 23.

        {¶ 24} Under R.C. 2953.21(E), either party may move for summary judgment on the

issues raised. In ruling on a summary judgment motion in proceedings involving a PCR

petition, the trial court must use the same standards set forth in Civ.R. 56(C), i.e., a party is


1. As stated earlier, R.C. 2953.21 was amended, effective April 6, 2017, and some of its provisions were
renumbered. As pertinent here, former R.C. 2953.21(C), (D), and (E) were renumbered 2953.21(D), (E), and
(F). We note that for purposes of this assignment of error, the language of the applicable renumbered
statutory provisions is identical to the language of their pre-amendment counterparts. We therefore elect to
apply the current version of R.C. 2953.21.
                                                    -8-
                                                                      Warren CA2019-07-074

entitled to summary judgment only if there is no genuine issue of material fact and

reasonable minds can come to but one conclusion and that conclusion is adverse to the

party against whom the motion for summary judgment is made. State v. Francis, 12th Dist.

Butler No. CA2013-05-078, 2014-Ohio-443, ¶ 11. Summary judgment in postconviction

proceedings is appropriate only if the right to summary judgment appears on the face of the

record. R.C. 2953.21(E); Id.

       {¶ 25} Under R.C. 2953.21(D), "a trial court properly denies a defendant's petition

for postconviction relief without holding an evidentiary hearing where the petition, the

supporting affidavits, the documentary evidence, the files, and the records do not

demonstrate that petitioner set forth sufficient operative facts to establish substantive

grounds for relief." Calhoun, 86 Ohio St.3d 279 at paragraph two of the syllabus; Francis

at ¶ 12.

       {¶ 26} We find that the trial court did not err in granting a summary dismissal of

Myers' PCR petition under R.C. 2953.21(D) notwithstanding the state's motion for summary

judgment and its failure to move for dismissal of the PCR petition under R.C. 2953.21(D).

We have held that R.C. 2953.21(D) "explicitly requires the trial court to look beyond the

petition and examine the record in order to determine whether there are substantive

grounds for relief. The trial court must independently review the record and address the

substance of a petitioner's claims regardless of whether the state responds to his petition

for postconviction relief." State v. Wallen, 12th Dist. Clermont No. CA97-02-017, 1997 Ohio

App. LEXIS 3647, *4 (Aug. 11, 1997). See also State v. Hartman, 2d Dist. Montgomery No.

27162, 2017-Ohio-7933 (a trial court has an independent duty to analyze a PCR petition

under R.C. 2953.21[D]); State v. McCabe, 4th Dist. Washington No. 97CA32, 1998 Ohio

App. LEXIS 4487 (Sept. 14, 1998) (it is well settled that, regardless of whether or not the

state responds to a petition for postconviction relief, R.C. 2953.21[D] requires the trial court

                                              -9-
                                                                      Warren CA2019-07-074

to sua sponte analyze the petition). Thus, the trial court was required to independently

determine whether there were substantive grounds for relief and the pendency of the state's

motion for summary judgment did not preclude the trial court from summarily dismissing the

PCR petition under R.C. 2953.21(D). See State v. McKelton, 12th Dist. Butler No. CA2015-

02-028, 2015-Ohio-4228; State v. Noling, 11th Dist. Portage No. 98-P-0049, 2003-Ohio-

5008.

        {¶ 27} In his reply brief Myers argues for the first time that the trial court's summary

dismissal of the PCR petition without prior notice to the parties violated the notice

requirement of procedural due process. However, it is well established that an appellant

may not raise new issues or assignments of error in a reply brief. State v. Renfro, 12th Dist.

Butler No. CA2011-07-142, 2012-Ohio-2848, ¶ 28, citing App.R. 16; State ex rel. Colvin v.

Brunner, 120 Ohio St.3d 110, 2008-Ohio-5041. A reply brief simply provides the appellant

with an opportunity to respond to the arguments raised in the appellee's brief. State v.

Quaterman, 140 Ohio St.3d 464, 2014-Ohio-4034, ¶ 18.                 Myers' argument is not

appropriately before the court and will not be considered. Furthermore, as the discussion

above makes clear, parties in postconviction proceedings are on notice of a trial court's sua

sponte authority to grant a summary dismissal of a PCR petition. R.C. 2953.21; Hartman,

2017-Ohio-7933; McKelton, 2015-Ohio-4228; McCabe, 1998 Ohio App. LEXIS 4487.

        {¶ 28} Myers' first assignment of error is overruled.

                                   C. Discovery Motions

        {¶ 29} Assignment of Error No. 2:

        {¶ 30} THE TRIAL COURT DENIED MYERS' RIGHTS TO DUE PROCESS,

ACCESS TO THE OHIO COURTS, AND AN ADEQUATE CORRECTIVE PROCESS, AND

VIOLATED R.C. § 2953.21(A)(1) AND ITS DISCOVERY AMENDMENTS, WHEN THE

COURT HELD THAT THE DISCOVERY AMENDMENTS WERE NON-RETROACTIVE

                                              - 10 -
                                                                       Warren CA2019-07-074

AND THUS INAPPLICABLE TO MYERS' CASE, AND THEN ENFORCED AN

UNREASONABLE AND IMPROPERLY-RESTRICTIVE DEFINITION OF "GOOD CAUSE"

TO DENY DISCOVERY TO MYERS ON EVERY ONE OF HIS CLAIMS.

       {¶ 31} Assignment of Error No. 3:

       {¶ 32} EVEN UNDER THE PRIOR VERSION OF THE PCR STATUTE, THE TRIAL

COURT ERRED WHEN IT DENIED MYERS' PCR PETITION WITHOUT AFFORDING HIM

ANY OPPORTUNITY TO CONDUCT DISCOVERY.

       {¶ 33} These assignments of error challenge the trial court's denial of Myers'

discovery motions. As stated above, the trial court found that amended R.C. 2953.21 was

not applicable in the case at bar because the statute did not explicitly state it was retroactive.

Alternatively, the trial court found that even if the statutory amendment was applied

retroactively, Myers was not entitled to discovery as he had not demonstrated "good cause."

The statute was amended after Myers filed his PCR petition and first motion for discovery

but before he filed his supplemental motion for discovery.

       {¶ 34} Before R.C. 2953.21 was amended on April 6, 2017, it was well established

that the statutory scheme governing postconviction relief did not entitle a petitioner to

conduct discovery. State ex rel. Love v. Cuyahoga Cty. Prosecutor's Office, 87 Ohio St.3d

158, 159, 1999-Ohio-314; Ketterer, 2017-Ohio-4117 at ¶ 45. Nevertheless, discovery could

be proper where a petitioner set forth operative facts outside the record that revealed a

constitutional error in his or her case. Id. The granting or overruling of discovery motions

rested within the sound discretion of the trial court. State v. Lawson, 12th Dist. Clermont

No. CA2011-07-056, 2012-Ohio-548, ¶ 17.

       {¶ 35} Amended R.C. 2953.21 makes substantial changes regarding PCR petitions

in death-penalty cases, and in particular, allows capital petitioners to obtain discovery in aid

of their PCR petition if good cause is shown. Specifically, R.C. 2953.21(A)(1)(d) now

                                              - 11 -
                                                                        Warren CA2019-07-074

provides that

                At any time in conjunction with the filing of a petition for
                postconviction relief under division (A) of this section by a
                person who has been sentenced to death, or with the litigation
                of a petition so filed, the court, for good cause shown, may
                authorize the petitioner in seeking the postconviction relief and
                the prosecuting attorney of the county served by the court in
                defending the proceeding, to take depositions and to issue
                subpoenas and subpoenas duces tecum in accordance with
                divisions (A)(1)(d), (A)(1)(e), and (C) of this section, and to any
                other form of discovery as in a civil action that the court in its
                discretion permits. The court may limit the extent of discovery
                under this division. In addition to discovery that is relevant to
                the claim and was available under Criminal Rule 16 through
                conclusion of the original criminal trial, the court, for good cause
                shown, may authorize the petitioner or prosecuting attorney to
                take depositions and issue subpoenas and subpoenas duces
                tecum in either of the following circumstances:

                (i) For any witness who testified at trial or who was disclosed by
                the state prior to trial, except as otherwise provided in this
                division, the petitioner or prosecuting attorney shows clear and
                convincing evidence that the witness is material and that a
                deposition of the witness or the issuing of a subpoena or
                subpoena duces tecum is of assistance in order to substantiate
                or refute the petitioner's claim that there is a reasonable
                probability of an altered verdict. This division does not apply if
                the witness was unavailable for trial or would not voluntarily be
                interviewed by the defendant or prosecuting attorney.

                (ii) For any witness with respect to whom division (A)(1) (d)(i) of
                this section does not apply, the petitioner or prosecuting
                attorney shows good cause that the witness is material and that
                a deposition of the witness or the issuing of a subpoena or
                subpoena duces tecum is of assistance in order to substantiate
                or refute the petitioner's claim that there is a reasonable
                probability of an altered verdict.

       {¶ 36} We first address whether the trial court erred in finding that amended R.C.

2953.21 does not apply to the case at bar because it is not retroactive. This is a strict legal

issue which we review de novo. State v. Consilio, 114 Ohio St.3d 295, 2007-Ohio-4163, ¶

8; State v. Gloff, 12th Dist. Clermont No. CA2019-06-047, 2020-Ohio-3143, ¶ 17.

       {¶ 37} It is well settled that a statute is presumed to apply prospectively unless

                                               - 12 -
                                                                        Warren CA2019-07-074

expressly declared to be retroactive. R.C. 1.48. Additionally, Section 28, Article II of the

Ohio Constitution, prohibits the General Assembly from passing retroactive laws. Applying

these two provisions, the Supreme Court of Ohio has established a two-part test to

determine whether a statute may be applied retroactively. Consilio.

        {¶ 38} Under this test, a reviewing court must first determine as a threshold matter

whether the statute is expressly made retroactive. Consilio, 2007-Ohio-4163 at ¶ 10. "The

General Assembly's failure to clearly enunciate retroactivity ends the analysis and the

relevant statute may be applied only prospectively." Id. If, however, the General Assembly

expressly indicated its intention that the statute apply retroactively, the reviewing court must

then move to the second step of the analysis and "determine whether the statute is

remedial, in which case retroactive application is permitted, or substantive, in which case

retroactive application is forbidden." State v. White, 132 Ohio St.3d 344, 2012-Ohio-2583,

¶ 27.

        {¶ 39} As the trial court properly found, R.C. 2953.21(A)(1)(d) as amended does not

explicitly state it is to be applied retroactively. "A statute must clearly proclaim its own

retroactivity to overcome the presumption of prospective application. Retroactivity is not to

be inferred." Consilio at ¶ 15. "If the retroactivity of a statute is not expressly stated in plain

terms, the presumption in favor of prospective application controls. Moreover, the General

Assembly is presumed to know that it must include expressly retroactive language to create

that effect, and it has done so in the past." Id. Because amended R.C. 2953.21(A)(1)(d)

does not expressly mention retroactivity, we find that the statute applies prospectively and

we need not determine whether the statute is remedial or substantive under the second

prong of the test.

        {¶ 40} We further find that by its plain terms the statute applies prospectively to

pending PCR petitions in that it allows capital petitioners to obtain discovery, for good cause

                                               - 13 -
                                                                       Warren CA2019-07-074

shown, "at any time in conjunction with the filing of a [PCR petition], or with the litigation of

a petition so filed[.]" (Emphasis added.) In the case at bar, amended R.C. 2953.21(A)(1)(d)

was not yet in effect when Myers filed his PCR petition. However, the PCR petition was still

being litigated on April 6, 2017, when the amended statute became effective. Amended

R.C. 2953.21(A)(1)(d), therefore, applies to Myers' PCR petition. See Gloff, 2020-Ohio-

3143.

        {¶ 41} The statute requires that the petitioner demonstrate "good cause" as a

prerequisite for a trial court to allow discovery. As stated above, the trial court alternatively

found that Myers failed to show "good cause."

        {¶ 42} "Good cause" is not defined by the statute. Consequently, the trial court

adopted the definition applied in federal habeas corpus proceedings, to wit, good cause

exists "where specific allegations before the court show reason to believe that the petitioner

may, if the facts are fully developed, be able to demonstrate that he is * * * entitled to relief,

it is the duty of the courts to provide the necessary facilities and procedures for an adequate

inquiry." Bracy v. Gramley, 520 U.S. 899, 908-909, 117 S.Ct. 1793 (1997). "Conversely,

where a petitioner would not be entitled to relief on a particular claim, regardless of what

facts he developed, he cannot show good cause for discovery on that claim." Murphy v.

Bradshaw, S.D.Ohio No. C-1-03-053, 2003 U.S. Dist. LEXIS 15978, *2 (Sept. 13, 2003).

        {¶ 43} Before determining whether a petitioner is entitled to discovery under "good

cause," the court must first identify the essential elements of the claim on which discovery

is sought. Bracy at 904. The burden of demonstrating the materiality of the information

requested is on the moving party. Stanford v. Parker, 266 F.3d 442, 460 (6th Cir.2001).

Discovery may be allowed where the petitioner's claims are "neither patently frivolous nor

palpably incredible" and where "the discovery he requests is specific, limited, and

reasonably calculated to lead to evidence in support of his claim[.]" Hill v. Mitchell, S.D.Ohio

                                              - 14 -
                                                                      Warren CA2019-07-074

No. 1:98-cv-452, 2007 U.S. Dist. LEXIS 71975, *31-32 (Sept. 27, 2007). A petitioner is not

entitled to go on a fishing expedition based on conclusory allegations. Id. at *5; Williams v.

Bagley, 380 F.3d 932, 974 (6th Cir.2004). "Even in a death penalty case, 'bald assertions

and conclusory allegations do not provide sufficient ground to warrant requiring the state to

respond to discovery or to require an evidentiary hearing.'" Stanford at 460. Rather, the

petitioner must set forth specific allegations of fact. Williams at 974.

       {¶ 44} Myers argues that the trial court erred in denying his motions for discovery

because he demonstrated "good cause" or, alternatively, set forth operative facts outside

the record that revealed constitutional errors. Myers further argues that the trial court

misapplied the Bracy good cause standard by essentially requiring him to prove his claims

as a prerequisite to discovery.

       {¶ 45} Myers' discovery motions were broad overall, seeking a wide range of

information, records, and depositions of individuals, some of whom were identified only by

category. The trial court broke down Myers' discovery requests into nine general categories

of inquiry: (1) records in the custody of the Warren County Children's Services, the Warren

County Department of Job and Family Services, and the Warren County Juvenile Court

regarding Myers' family, (2) Myers' records from the Warren County Jail, (3) grand jury

proceedings, (4) Mosley's institutional records, (5) records of the prosecutor's office and

several law enforcement agencies relating to their investigation of Back's death and the

arrest of Myers and Mosley, (6) depositions of law enforcement officers, (7) depositions of

the jurors, (8) depositions of the attorneys on the prosecution team, and (9) depositions of

the defense team.

       {¶ 46} Myers' first motion for discovery did not identify how his discovery requests

related to his postconviction claims. By contrast, the supplemental motion for discovery

argued that Myers was entitled to conduct discovery on (1) his claims of ineffective

                                             - 15 -
                                                                      Warren CA2019-07-074

assistance of counsel during the guilt phase of the trial, (2) his claims of ineffective

assistance of counsel during the penalty phase of the trial, and (3) his claims challenging

the constitutionality and propriety of the death sentence for an offender who was still a

teenager at the time of the offense. In his brief, Myers argues the trial court erred in denying

his motions for discovery on the foregoing claims. We will address the trial court's denial of

Myers' discovery motions concerning his claims of ineffective assistance of counsel during

the penalty phase of the trial in conjunction with Myers' fifth assignment of error.

       {¶ 47} Myers first argues that the trial court erred in denying his motions for discovery

regarding his claims challenging the constitutionality and propriety of the death sentence

for a 19-year-old offender at the time of the offense. In support of these constitutional

challenges, Myers sought discovery of (1) the Warren County's training and instructional

materials for judges, prosecutors, and sheriff deputies concerning behavioral characteristics

and brain development of juveniles, adolescents, and late-adolescents (18-21 years old)

offenders, and (2) Warren County's data concerning the prosecution of such juvenile,

adolescent, and late-adolescent offenders for the previous seven years.

       {¶ 48} We find that Myers' requested discovery falls more into the category of a

fishing expedition. Furthermore, as we discuss in the fourth assignment of error, Myers'

claims are barred by res judicata and fail to set forth sufficient operative facts to establish

substantive grounds for relief, given the election of the United States Supreme Court and

Ohio Supreme Court not to extend the ban on the death penalty to individuals who are over

the age of 18 at the time of the crime. "[W]here a petitioner would not be entitled to relief

on a particular claim, regardless of what facts he developed, he cannot show good cause

for discovery on that claim." Murphy, 2003 U.S. Dist. LEXIS 15978 at *2. The trial court,

therefore, did not err in denying Myers' motions for discovery regarding his claims

challenging the constitutionality and propriety of the death sentence for a 19-year-old

                                             - 16 -
                                                                      Warren CA2019-07-074

offender at the time of the offense.

         {¶ 49} Myers next argues that the trial court erred in denying his motions for

discovery concerning his claims of ineffective assistance of counsel during the guilt phase

of the trial. Counsel's alleged ineffective assistance included the failure to (1) pursue a

youth-based defense theory, (2) hire a fact investigator, (3) fully cross-examine Mosley, (4)

cross-examine a sergeant and a detective regarding their failure to follow police procedure

manuals, (5) present the testimony of a crime scene expert, (6) present the testimony of a

police procedure expert to challenge Miranda issues, (7) present the testimony of an expert

to evaluate Myers' understanding of his Miranda rights, (8) achieve a change of venue, and

(9) challenge the chain of custody of Mosley's notebook. As we discuss in the sixth

assignment of error, Myers' claims regarding the testimony of a police procedure expert to

challenge Miranda issues, change of venue, and the chain of custody of Mosley's notebook

are barred by res judicata as they could have been raised on direct appeal to the Ohio

Supreme Court. As we further discuss in the sixth assignment of error, Myers' other claims

fail to set forth sufficient operative facts to establish substantive grounds for relief. Murphy

at *2.    The trial court, therefore, did not err in denying Myers' motions for discovery

concerning his claims of ineffective assistance of counsel during the guilt phase of the trial.

         {¶ 50} To that extent, Myers' second and third assignments of error are overruled.

                               D. Constitutional Challenges

         {¶ 51} Assignment of Error No. 4:

         {¶ 52} THE TRIAL COURT ERRED, AND DENIED MYERS DUE PROCESS AND

AN ADEQUATE CORRECTIVE PROCESS, WHEN IT FOUND PROCEDURALLY

BARRED MYERS' CLAIMS CHALLENGING THE CONSTITUTIONALITY, PROPRIETY,

AND/OR PROPORTIONALITY OF A DEATH SENTENCE FOR AN OFFENDER, LIKE

MYERS, WHO WAS STILL A TEENAGER AT THE TIME OF HIS OFFENSE (GROUNDS

                                             - 17 -
                                                                      Warren CA2019-07-074

5, 8, 9, 46, 47, 48), AND IN SUMMARILY DISMISSING SUCH CLAIMS UNDER R.C.

2953.21(C) WITHOUT ALLOWING DISCOVERY OR AN EVIDENTIARY HEARING AND

IN FAILING TO GRANT RELIEF.

       {¶ 53} Myers argues that the trial court erred in summarily dismissing Grounds 5, 8,

9, 46, 47, and 48 of his PCR petition, all of which challenged the constitutionality, propriety,

and/or proportionality of a death sentence for an offender, like Myers, who was a teenager

at the time of the offense. In this assignment of error, Myers details the scientific research

on adolescent brain development, references various cases acknowledging that young

adults under the age of 21 share many of the characteristics of late-age adolescents, and

argues that the imposition of a death sentence upon a teenage offender, such as him, is an

unconstitutionally cruel and unusual punishment. Myers asserts that a cut-off of age 18 for

imposing a death penalty is arbitrary.       Myers further asserts his death sentence is

unconstitutionally disproportionate to the life sentence Mosley received.

       {¶ 54} Ground 5 argues that R.C. 2929.04(A)(7), Ohio's felony-murder statute, is

unconstitutional because it fails to adequately account for youth in violation of the Eighth

Amendment. Ground 8 argues that the death sentence was disproportionate compared to

Mosley and others convicted of similar crimes in violation of Myers' Eighth Amendment

rights. Ground 9 argues that Myers' death sentence was void because the trial court failed

to consider the R.C. 2929.11 purposes of felony sentencing when determining the

appropriateness of the death sentence on the capital specifications. Ground 46 argues that

Myers' Eighth Amendment rights were violated because the trial court failed to accord his

youth the mitigating value it deserved. Ground 47 argues that the death penalty was a

disproportionate punishment for Myers given his youth and other individual characteristics.

Ground 48 argues that the death penalty is per se unconstitutional for a youthful offender

convicted of committing a crime prior to turning 21 years old.

                                             - 18 -
                                                                    Warren CA2019-07-074

      {¶ 55} The trial court dismissed Grounds 8 and 9, finding that both arguments were

raised in Myers' direct appeal to the Ohio Supreme Court, were addressed by the supreme

court, and were therefore barred by res judicata. The trial court further dismissed Grounds

5 and 46 through 48 as follows:

             The Ohio Supreme Court has already addressed whether the
             sentence of death for Myers based on his age is a violation of
             the Eighth Amendment and found that it is not a violation of his
             constitutional rights. Therefore, this argument is barred by res
             judicata.

             Further, the Supreme Court of the United States has addressed
             the age of youthful offenders in a number of contexts and has
             not chosen to extend the ban on the death penalty to individuals
             who are over the age of eighteen at the time of the crime.
             [Myers] has submitted evidence related to the development in
             brain science, however, the Ohio Supreme Court and the United
             States Supreme Court have considered these new
             developments and similar arguments to the ones set forth by
             [Myers]. The United States Supreme Court acknowledged that
             individuals over eighteen may still exhibit signs of a juvenile but
             also found that since eighteen is the line society draws for many
             purposes between childhood and adulthood, that was the age
             that the line for death penalty ought to rest. Roper v. Simmons,
             543 U.S. 551, 574, 125 S.Ct. 1183, 1197-98 (2005).

      {¶ 56} We find that the trial court properly dismissed Grounds 5, 8, 9, and 46 through

48. On direct appeal to the supreme court, Myers argued that the death sentence violated

the Eighth Amendment proscription of cruel and unusual punishment, given recent

decisions of the United States Supreme Court and a growing body of new developments in

brain science indicating that age 18 is not the proper cut-off point for the death penalty.

Myers further argued that his death sentence was comparatively disproportionate to the life

sentence Mosley received and that he should not have been sentenced to death because

he was a 19-year-old immature adolescent with mental and youth-related behavioral issues

when he committed his crimes. The supreme court addressed and rejected these claims.

Myers, 2018-Ohio-1903 at ¶ 173-176. They are therefore barred by res judicata.

                                            - 19 -
                                                                      Warren CA2019-07-074

       {¶ 57} Myers' other claims were properly dismissed by the trial court as failing to set

forth sufficient operative facts to establish substantive grounds for relief, given the election

of the United States Supreme Court and Ohio Supreme Court not to extend the ban on the

death penalty to individuals who are over the age of 18 at the time of the crime. Myers

notes that while his direct appeal made a brief reference to the newer brain science, it did

not make the constitutional claim for a Roper-extension that his PRC petition makes. See

Myers at ¶ 176 ("Although Myers argues that new developments in brain science indicate

that age 18 is not the 'proper cut off point for the death penalty,' he does not propose that

the categorical exclusion for those under age 18 be extended to 19-year-olds"). However,

such constitutional argument was recently addressed and rejected by the Ohio Supreme

Court in State v. Graham, Slip Opinion No. 2020-Ohio-6700.

       {¶ 58} Graham, who turned 19 years old the month before he committed his crimes

and who was sentenced to death, argued that imposing a death sentence on a capital

defendant who was under the age of 21 at the time of the crime violated the Eighth

Amendment.      Extrapolating from the United States Supreme Court's Roper decision,

Graham argued that it was possible the Supreme Court could extend Roper to find that a

defendant who turned 19 the month before committing the offense is constitutionally barred

from receiving a death sentence. The Ohio Supreme Court squarely rejected the argument:

"[B]ecause the United States Supreme Court has drawn the line at 18 for Eighth

Amendment purposes, state courts are not free to invoke the Eighth Amendment as

authority for drawing it at a higher age. * * * Roper is controlling, and we must follow it."

Graham at ¶ 182, citing In re Phillips, 6th Cir. No. 17-3729, 2017 U.S. App. LEXIS 17766

(July 20, 2017) (no authority exists at the present time to support the argument that a

defendant who was 19 years old at the time of the offense is ineligible to receive a death

sentence).

                                             - 20 -
                                                                     Warren CA2019-07-074

       {¶ 59} Myers' fourth assignment of error is overruled.

       {¶ 60} Assignment of Error No. 9:

       {¶ 61} THE TRIAL COURT ERRED, AND DENIED MYERS DUE PROCESS AND

AN ADEQUATE CORRECTIVE PROCESS, WHEN IT FOUND PROCEDURALLY

BARRED      MYERS'      CLAIMS     CHALLENGING         IN   MULTIPLE      RESPECTS        THE

CONSTITUTIONALITY OF OHIO'S DEATH PENALTY STATUTE AND SYSTEMS

(GROUNDS 2-4, 7, 57), AND IN SUMMARILY DISMISSING SUCH CLAIMS UNDER R.C.

2953.21(C) WITHOUT ALLOWING DISCOVERY OR AN EVIDENTIARY HEARING AND

IN FAILING TO GRANT RELIEF.

       {¶ 62} Myers argues the trial court erred in summarily dismissing Grounds 2, 3, 4, 7,

and 57 of his PCR petition, all of which challenged the constitutionality of Ohio's death-

penalty scheme and the statutes governing it. Specifically, Myers argues that Ohio's death-

penalty scheme (1) is per se unconstitutional due to several fundamental constitutional

defects, (2) is unconstitutional because it allows racial disparities in capital indictment

practices and the actual infliction of the death penalty, (3) is incompatible with modern

standards of decency, and (4) violates the Sixth Amendment right to a jury trial under Hurst

v. Florida, 577 U.S. 92, 136 S.Ct. 616 (2016). Myers further argues that R.C. 2929.04(A)(7),

Ohio's felony-murder statute, is unconstitutional as a capital specification because it allows

for invidious racial discrimination in its application and fails to provide adequate safeguards

to ensure only the most culpable offenders are sentenced to death.

       {¶ 63} Myers' claims are barred by res judicata as they were either raised or could

have been raised in his direct appeal to the Ohio Supreme Court. Myers, 2018-Ohio-1903

at ¶ 201-202. This includes his Sixth Amendment argument under Hurst as his merit brief

was filed in the supreme court four months after Hurst was decided. Myers acknowledges

that the supreme court "has thus far been unwilling to conclude that Ohio's death penalty

                                             - 21 -
                                                                      Warren CA2019-07-074

statute is unconstitutional under the U.S. and/or Ohio constitutions in the respect alleged *

* * in these Grounds." See, e.g., Myers; State v. Mason, 153 Ohio St.3d 476, 2018-Ohio-

1462; State v. Mammone, 139 Ohio St.3d 467, 2014-Ohio-1942. In December 2020, the

supreme court once again held that Ohio's death-penalty scheme was not unconstitutional

under Hurst. Graham, 2020-Ohio-6700 at ¶ 185-186.

       {¶ 64} Myers' ninth assignment of error is overruled.

       {¶ 65} Assignment of Error No. 11:

       {¶ 66} THE TRIAL COURT ABUSED ITS DISCRETION, AND COMMITTED AN

ERROR OF LAW, WHEN IT DENIED MYERS RELIEF ON HIS FIRST GROUND FOR

RELIEF, BECAUSE OHIO'S POSTCONVICTION PROCEDURES FAIL TO PROVIDE

DEATH-SENTENCED PETITIONERS WITH AN ADEQUATE CORRECTIVE PROCESS

AND THEY VIOLATE THE FEDERAL AND STATE CONSTITUTIONS.

       {¶ 67} Myers argues that Ohio's statutory scheme for postconviction relief is

unconstitutional because it does not provide an adequate corrective process due to its

"rigid" reliance on principles of res judicata and a petitioner's inability to conduct discovery

until convincing a trial court that a hearing is warranted. This court has already determined

that "the statutory procedure for postconviction relief constitutes an adequate corrective

process." State v. Lindsey, 12th Dist. Brown No. CA2002-02-002, 2003-Ohio-811, ¶ 13;

State v. Lawson, 12th Dist. Clermont No. CA2013-12-093, 2014-Ohio-3554, ¶ 43. Other

Ohio appellate courts have likewise rejected the claim that Ohio's postconviction relief

statute does not afford an adequate corrective process. See, e.g. State v. Conway, 10th

Dist. Franklin No. 17AP-504, 2019-Ohio-2260. Furthermore, the propriety of resolving a

postconviction petitioner's arguments on the basis of res judicata is well settled. E.g.,

Szefcyk, 77 Ohio St.3d 93. We see no reason to deviate from our prior precedent. Lawson.

       {¶ 68} Myers' eleventh assignment of error is overruled.

                                             - 22 -
                                                                         Warren CA2019-07-074

                           E. Merits of Myers' Grounds for Relief

                                1. Prosecutorial Misconduct

       {¶ 69} Assignment of Error No. 7:

       {¶ 70} THE TRIAL COURT ERRED, AND DENIED MYERS DUE PROCESS AND

AN ADEQUATE CORRECTIVE PROCESS, WHEN IT SUMMARILY DISMISSED, UNDER

R.C. 2953.21(C) AND RULE 12, MYERS' CLAIMS OF PROSECUTORIAL MISCONDUCT

(GROUNDS 50, 58), WITHOUT ALLOWING DISCOVERY OR AN EVIDENTIARY

HEARING AND IN FAILING TO GRANT RELIEF.

       {¶ 71} Myers argues the trial court erred in summarily denying Grounds 50 and 58

of his PCR petition which allege prosecutorial misconduct.

       {¶ 72} For a conviction to be reversed on the basis of prosecutorial misconduct, a

defendant must prove the prosecutor's comments were improper and that they prejudicially

affected the defendant's substantial rights. State v. Elmore, 111 Ohio St.3d 515, 2006-

Ohio-6207, ¶ 62; McKelton, 2015-Ohio-4228 at ¶ 13. However, "[t]he focus of an inquiry

into allegations of prosecutorial misconduct is upon the fairness of the trial, not upon

culpability of the prosecutor." State v. Gray, 12th Dist. Butler No. CA2011-09-176, 2012-

Ohio-4769, ¶ 56. Therefore, "[p]rosecutorial misconduct is not grounds for error unless the

defendant has been denied a fair trial." State v. Olvera-Guillen, 12th Dist. Butler No.

CA2007-05-118, 2008-Ohio-5416, ¶ 27, citing State v. Maurer, 15 Ohio St.3d 239 (1984).

       {¶ 73} We first address Myers' averment that "the late and questionable disclosure

of Mosley's notebook may very well have been the result of prosecutorial misconduct."

       {¶ 74} R.C. 2953.21(A)(4) requires a petitioner to "state in the original or amended

petition filed under division (A) of this section all grounds for relief claimed by the petitioner."

Except as provided in R.C. 2953.23, inapplicable here, "any ground for relief that is not so

stated in the petition is waived." R.C. 2953.21(A)(4); State v. Lawrence, 12th Dist. Butler

                                               - 23 -
                                                                      Warren CA2019-07-074

Nos. CA2017-06-078 and CA2019-03-048, 2020-Ohio-855, ¶ 17. Myers did not raise this

claim of prosecutorial misconduct in his PCR petition and has therefore forfeited it. State

v. Zeune, 10th Dist. Franklin No. 13AP-147, 2013-Ohio-4156, ¶ 30; State v. Barb, 8th Dist.

Cuyahoga No. 94054, 2010-Ohio-5239, ¶ 25; State v. McKee, 9th Dist. Lorain No.

96CA006599, 1997 Ohio App. LEXIS 4433, *9 (Oct. 1, 1997) (failure to raise issue in PCR

petition results in a waiver of the right to assert the issue on appeal).

       {¶ 75} Ground 50 alleges that Myers' due process rights were violated when

privileged attorney-client discussions were potentially broadcast throughout the courthouse

and into the prosecutor's office via the trial court's audio/video recording system. In his

brief, Myers asserts the fact that conversations from the defense table could be broadcast

in such a manner should cause "great concern about whether any privileged conversations

were 'overheard,' whether any were recorded, whether someone took notes of what they

heard, [and] whether such information was utilized by the State in any fashion[.]"

       {¶ 76} Myers does not identify the resulting prejudice. The trial court sua sponte

addressed the issue at a pretrial hearing in August 2014, subsequently conducted an

evaluation of its audio/video recording system to make sure that conversations taking place

at the defense table could not be heard by others, and provided a copy of that evaluation

to counsel.    In dismissing Ground 50, the trial court found "NO evidence that any

conversation of counsel was ever overheard," noted its investigation into the issue, and

"determined that the mute button was sufficient to prevent anyone from overhearing any

conversation between counsel and the petitioner." Furthermore, this issue could have been

raised on direct appeal to the Ohio Supreme Court and is therefore barred by res judicata.

The trial court did not err in dismissing Ground 50.

       {¶ 77} Ground 58 alleges that the elected prosecutor engaged in misconduct by

extensively posting about the case on his county prosecutor Facebook and Twitter accounts

                                              - 24 -
                                                                     Warren CA2019-07-074

during and after the trial and via statements he made in an interview during a 2016 BBC

documentary. Ground 58 further alleges that Myers was prejudiced by the prosecutor's

misconduct. The trial court dismissed the ground, finding that Myers "failed to establish

sufficient operative facts to establish substantive grounds for relief." In his brief, Myers

asserts that the prosecutor's social media postings and interview "tainted" his right to a fair

trial.

         {¶ 78} We find that the trial court did not err in dismissing Ground 58.         The

prosecutor's post-trial social media posts, post-trial media statements, and statements in

the 2016 BBC documentary are irrelevant and could not and did not deprive Myers of a fair

trial. Regarding the prosecutor's social media postings and statements that occurred before

and during trial, Myers does not articulate how any specific post or media statement

prejudiced his right to a fair trial. A review of the posts and statements shows that they

were restricted to providing the public with information about the criminal proceedings

against Myers and communicated the results of various stages of the criminal proceedings

against Myers either directly or by sharing links to news headlines. Following the guilty

verdict, the prosecutor simply recognized Back's family and the efforts of the investigators

and his office.

         {¶ 79} Furthermore, the trial court repeatedly admonished the jurors not to view or

listen to any news reports in any form. We presume the jury followed the trial court's

admonitions unless it is demonstrated otherwise. State v. Miller, 12th Dist. Preble No.

CA2019-11-010, 2021-Ohio-162, ¶ 50. Myers has not introduced any evidence to the

contrary. Prejudice to a defendant will not be presumed in the absence of proof of jury

exposure to possibly prejudicial news reports, or in this case, the prosecutor's social media

posts. See State v. Wright, 3d Dist. Crawford No. 3-92-24, 1994 Ohio App. LEXIS 6090

(Dec. 30, 1994).

                                             - 25 -
                                                                      Warren CA2019-07-074

       {¶ 80} Finally, this issue could have been raised by Myers in his direct appeal to the

Ohio Supreme Court. We note that Myers actually did allege claims of prosecutorial

misconduct as part of his direct appeal under his tenth proposition of law. Res judicata

applies to any issue that could have been raised on direct appeal, including a claim alleging

prosecutorial misconduct. McKelton, 2015-Ohio-4228 at ¶ 23, citing State v. Zych, 12th

Dist. Clermont No. CA97-02-012, 1997 Ohio App. LEXIS 4731 (Oct. 27, 1997). Myers fails

to identify any reason why this claim of prosecutorial misconduct could not have been raised

on direct appeal. Myers does not assert he learned about the prosecutor's social media

posts after filing his direct appeal. Nor does he allege the posts were not known or available

at the time of trial or his direct appeal. Dillingham, 2012-Ohio-5841 at ¶ 10.

       {¶ 81} Myers' seventh assignment of error is overruled.

                                   2. Trial Court Rulings

       {¶ 82} Assignment of Error No. 8:

       {¶ 83} THE TRIAL COURT ERRED, AND DENIED MYERS DUE PROCESS AND

AN ADEQUATE CORRECTIVE PROCESS, WHEN IT SUMMARILY DISMISSED, UNDER

R.C. 2953.21(C) AND RULE 12, MYERS' CLAIMS OF TRIAL COURT ERRORS IN

MULTIPLE RESPECTS (GROUNDS 51-56, 59), WITHOUT ALLOWING DISCOVERY OR

AN EVIDENTIARY HEARING AND IN FAILING TO GRANT RELIEF.

       {¶ 84} Myers argues the trial court erred in summarily dismissing Grounds 51

through 56 and 59 of his PCR petition, all of which challenged several trial court's rulings.

       {¶ 85} Ground 51 challenges the trial court's failure to grant a continuance of the trial

date to allow defense counsel to obtain a mitigation specialist. This issue involves lead

defense counsel's request to have his wife appointed as a mitigation specialist, which was

initially denied by the trial court. After he was unable to find another mitigation specialist,

lead counsel moved the trial court to reconsider its previous ruling. Alternatively, counsel

                                             - 26 -
                                                                      Warren CA2019-07-074

moved the court for a continuance of the trial date. The trial court reconsidered its previous

denial, appointed lead counsel's wife as the mitigation specialist, and denied the alternative

request for continuance. The trial court did not err in dismissing Ground 51.

       {¶ 86} Ground 52 challenges the trial court's failure to grant a continuance of the trial

date to allow defense counsel to investigate Mosley's notebook after it was disclosed to the

defense the day before trial was to commence. Ground 53 challenges the trial court's

admission of the notebook into evidence and its failure to instruct the jury on the break in

the chain of custody. The notebook was discovered in Mosley's home eight months after

the original search warrant was executed. On direct appeal, the Ohio Supreme Court

addressed the state's delayed disclosure of the notebook, the trial court's denial of defense

counsel's motion for a continuance, and the admissibility of the notebook into evidence.

Myers, 2018-Ohio-1903 at ¶ 86-93, 112-120. In his direct appeal, defense counsel did not

challenge the trial court's failure to instruct the jury on chain of custody. Because the issues

above could have been or were raised on direct appeal to the supreme court, they are

barred by res judicata. The trial court did not err in dismissing Grounds 52 and 53.

       {¶ 87} Grounds 54 and 55 challenge the trial court's denial of Myers' motion to

suppress his "involuntary" statements to Detective Michael Wyatt where he "did not

understand his Miranda rights and never signed a Miranda waiver." In support of these

grounds, Myers submitted the reports of Gary Rini, a crime scene/police procedure expert,

and Dr. Drew Barzman, a psychiatrist.           Upon reviewing Myers' videotaped police

interrogations, Rini concluded that Myers "was clearly confused and befuddled during his

questioning" and was "therefore apparently unable to appreciate the gravity of his situation,

nor was he aware of the constitutional rights afforded to him." Upon reviewing Myers' police

interrogations, administering the Miranda Rights Comprehension Instruments test ("MCRI"),

and reviewing comprehensive historical information regarding Myers, Dr. Barzman opined

                                             - 27 -
                                                                    Warren CA2019-07-074

that "due to his young age of 19, probable, but at that time untreated, Bipolar Disorder, and

lack of experience with interrogations and the adult criminal justice system in general,"

Myers "was unable to adequately apply his Miranda rights at the time of the interrogations."

      {¶ 88} On direct appeal, the supreme court overruled Myers' proposition of law

relating to the trial court's denial of his motion to suppress and the claims that he never

validly waived his right to remain silent, that he was denied his constitutional right to

counsel, and that his statements were involuntary. Myers, 2018-Ohio-1903 at ¶ 61-82. In

his brief, Myers asserts that the expert reports of Rini and Dr. Barzman "were necessary to

substantiate the claim" his statements were not voluntarily made and were obtained in

violation of Miranda. With the exception of the MCRI test, the same facts and historical

information reviewed by Rini and Dr. Barzman were known and available to Myers at the

time of his direct appeal to the supreme court. Myers, therefore, could have appealed his

statements to police on the basis of his demeanor during questioning, his age, his

"probable, but at that time untreated, Bipolar Disorder, and his lack of experience with

interrogations and the adult criminal justice system in general," but did not. "A report not

found in the record does not automatically equate to a valid issue for post-conviction review

purposes where, as here, the issue could have been raised on direct appeal." State v.

Drummond, 7th Dist. Mahoning No. 05 MA 197, 2006-Ohio-7078, ¶ 43. The trial court did

not err in dismissing Grounds 54 and 55.

      {¶ 89} Ground 56 challenges the trial court's denial of Myers' motion for change of

venue based on the "overwhelming" pretrial media publicity regarding the case. Although

Myers moved the trial court for a change of venue, he did not challenge the trial court's

denial of his motion in his direct appeal to the Ohio Supreme Court. It is therefore barred

by res judicata. See McKelton, 2015-Ohio-4228. The trial court did not err in dismissing

Ground 56.

                                            - 28 -
                                                                          Warren CA2019-07-074

       {¶ 90} Ground 59 challenges the trial court's failure to instruct the jury that Mosley's

plea deal to a life sentence without parole was a mitigating factor. The record shows that

the trial court did instruct the jury that, in addition to the specific statutory mitigation factors,

it could consider any additional factors that were not specifically mentioned in favor of a

sentence other than death. Defense counsel was allowed to and did argue Mosley's plea

deal as a mitigating factor. Furthermore, this claim could have been raised on direct appeal

to the supreme court and is therefore barred by res judicata. See State v. Jennings, 10th

Dist. Franklin No. 17AP-248, 2018-Ohio-3871; State v. Southers, 12th Dist. Butler No.

CA88-03-027, 1988 Ohio App. LEXIS 2720 (June 30, 1988). The trial court did not err in

dismissing Ground 59.

       {¶ 91} Myers' eighth assignment of error is overruled.

              3. Ineffective Assistance of Counsel during the Guilt Phase

       {¶ 92} Assignment of Error No. 6:

       {¶ 93} THE TRIAL COURT ERRED, AND DENIED MYERS DUE PROCESS AND

AN ADEQUATE CORRECTIVE PROCESS, WHEN IT SUMMARILY DISMISSED, UNDER

R.C. 2953.21(C) AND RULE 12, MYERS' CLAIMS THAT HIS TRIAL COUNSEL

RENDERED CONSTITUTIONALLY DEFICIENT PERFORMANCE IN THE TRIAL PHASE

OF HIS CAPITAL TRIAL (GROUNDS 6, 10-18), WITHOUT ALLOWING DISCOVERY OR

AN EVIDENTIARY HEARING, AND IN FAILING TO GRANT RELIEF ON THESE

MERITORIOUS IAC CLAIMS.

       {¶ 94} Myers argues the trial court erred in summarily dismissing Grounds 6 and 10

through 17 of his PCR petition, all of which allege numerous instances of ineffective

assistance of counsel during the guilt phase of the trial.

       {¶ 95} In order to establish a claim of ineffective assistance of counsel, it must be

shown that an attorney's performance was deficient and that the deficient performance

                                                - 29 -
                                                                    Warren CA2019-07-074

prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052

(1984). In postconviction proceedings, a petitioner bears the initial burden of submitting

evidentiary materials containing sufficient operative facts to demonstrate the lack of

competent counsel and also that the defense was prejudiced by counsel's ineffectiveness.

State v. Jackson, 64 Ohio St.2d 107, 111 (1980). Pursuant to the res judicata doctrine, a

PCR petition may be dismissed where a petitioner, represented by new counsel on direct

appeal, could have raised the ineffective assistance of trial counsel claim on direct appeal

without resort to evidence outside the record. State v. Lentz, 70 Ohio St.3d 527 (1994),

syllabus; State v. Loza, 12th Dist. Butler No. CA96-10-214, 1997 Ohio App. LEXIS 4574,

*9-10 (Oct. 13, 1997). Additionally, mere presentation of evidence outside the record does

not transform a claim into one addressable in postconviction. Drummond, 2006-Ohio-7078

at ¶ 17. The evidence must show that the petitioner could not have appealed his claim

based upon the information in the original record. Id.

      {¶ 96} Ground 6 alleges that counsel was ineffective because he failed to present a

youth-based defense theory during the guilt phase of the trial in anticipation of the penalty

phase. Myers asserts that his "youth, its specific effects on him, and its manifestation in

the conduct alleged by the State at trial should have all formed a central, consistent theme

presented during both phases of the trial." Counsel's defense theory during the guilt phase

was that Mosley committed the murder, Myers was simply present during the crime, and

Mosley subsequently turned on Myers by entering into a plea deal and testifying against

him. This was consistent with the penalty phase during which defense counsel argued

Myers' sentence should not be more severe than Mosley's sentence.

      {¶ 97} The decision regarding which defense theory to pursue at trial is a matter of

trial strategy, and trial strategy decisions are not the basis of a finding of ineffective

assistance of counsel. State v. Murphy, 91 Ohio St.3d 516, 524, 2001-Ohio-112; State v.

                                            - 30 -
                                                                      Warren CA2019-07-074

Kinsworthy, 12th Dist. Warren No. CA2013-06-053, 2014-Ohio-1584, ¶ 43. Moreover, as

the trial court noted when it dismissed Ground 6, the fact that another defense attorney may

have or would have employed a different approach does not mean the alternative strategy

fell below an objective standard of reasonableness. State v. Casey, 12th Dist. Butler No.

CA2017-08-013, 2018-Ohio-2084, ¶ 34. "[T]here is a strong presumption that counsel has

rendered adequate assistance and made all significant decisions in the exercise of

reasonable professional judgment." Id. Defense counsel's guilt-phase strategy will not be

second-guessed even though appellate counsel now argue that they would have defended

differently. State v. Mason, 82 Ohio St.3d 144, 169, 1998-Ohio-370. The trial court did not

err in dismissing Ground 6.

       {¶ 98} Ground 10 alleges that counsel was ineffective because he failed to hire a

fact investigator even though the trial court had approved funds for an investigator. Lead

defense counsel's affidavit submitted in support of the PCR petition indicates that counsel

"ultimately did not retain" an investigator because the case was not a "who done it." Ground

11 alleges that counsel was ineffective because he failed to fully cross-examine Mosley.

Myers asserts that an investigator would have discovered, inter alia, that Mosley was

suffering from rage and depression in the days leading to Back's murder, suffered from

severe drug addiction and had violent tendencies, and was not in the habit of taking notes

in a notebook. The investigation would have further discovered that Mosley's cellphone

records belied his trial testimony. Myers claims that this information could have been used

to properly cross-examine Mosley and impeach his credibility.

       {¶ 99} "The Strickland holding and the American Bar Association's Guidelines only

require trial counsel to perform a reasonable investigation, not to hire an investigator." State

v. Hairston, 9th Dist. Lorain No. 05CA008768, 2006-Ohio-4925, ¶ 36.              "Further, '[a]n

attorney's decision not to hire an investigator does not equate to a failure to investigate and

                                             - 31 -
                                                                     Warren CA2019-07-074

result in ineffective assistance of counsel.'" State v. Thompson, 141 Ohio St.3d 254, 2014-

Ohio-4751, ¶ 247, quoting Hairston at ¶ 36.          Defense counsel's failure to hire a fact

investigator does not mean counsel did not investigate Mosley's background.              The

affidavits, reports, and records submitted by Myers in support of Ground 10 do not show a

failure to investigate.

       {¶ 100} Furthermore, as the Ohio Supreme Court specifically noted on direct appeal,

defense counsel did cross-examine Mosley "vigorously and at length." Myers, 2018-Ohio-

1903 at ¶ 186. Defense counsel's cross-examination of Mosley shows that counsel was

very familiar with Mosley's statements to police and demonstrated his investigation and

familiarity with personal facts about Mosley, including Mosley's substance abuse issues and

the fact he engaged in illegal activity.    Defense counsel's cross-examination elicited

testimony that later allowed counsel to argue that Mosley was the principal offender, that

he had a financial motive to commit the crimes, that he had a motive to keep his testimony

consistent with his statements to Detective Wyatt because of his plea agreement, and that

he lied to the police about Zennie to protect Zennie over Myers. Defense counsel's cross-

examination of Mosley refutes any suggestion counsel did not investigate Mosley's

background.

       {¶ 101} Whether defense counsel discovered all of the information Myers identifies

as topics of cross-examination is unknown. However, counsel's strategy was to cast Mosley

as the leader who planned the crimes and executed them with little help from Myers and

who was now turning on Myers to save himself. Some of the information that Myers

suggests should have been a topic during Mosley's cross-examination is the same type of

information which would have undermined Myers' mitigation strategy that Mosley bore

primary responsibility for Back's murder. In this sense, portraying Mosley as suffering from

depression and cocaine withdrawal at the time of the crime would have run counter to

                                            - 32 -
                                                                      Warren CA2019-07-074

defense counsel's strategy that Mosley was fully responsible for Back's murder. In addition,

in light of the overwhelming evidence of Myers' guilt and the fact that Mosley's testimony

regarding his and Myers' actions on the days leading to and culminating in the murder was

corroborated by third-party witnesses, there is no reasonable probability Myers would have

been acquitted of the charges. The trial court did not err in dismissing Grounds 10 and 11.

       {¶ 102} Ground 12 challenges counsel's failure to cross-examine Sergeant Jeff

Garrison of the Clayton Police Department and Detective Wyatt during the hearing on

Myers' motion to suppress and at trial regarding their failure to follow their respective police

procedure manual in handcuffing Myers when he was only wanted for an interview. Myers

asserts that had counsel used the manuals when cross-examining the officers, this would

have aided in showing that Myers was "effectively seized" when he was handcuffed and

would have tarnished the officers' credibility.

       {¶ 103} The record shows that it was Clayton police officers who handcuffed Myers

and placed him in the back seat of a Clayton police cruiser after he was located at Mosley's

home. At the time, Myers was a suspect who was detained at the request of the Warren

County Sheriff's Office. The Clayton Police Department manual allows one to be restrained

when the officer can articulate a need to handcuff for safety reasons. The sergeant's

testimony at the suppression hearing indicates that Myers was handcuffed for safety

reasons and to prevent him from running. Detective Wyatt's testimony reveals that the

detective did not direct that Myers be handcuffed, and that in fact, he directed that the

handcuffs be removed after he discovered that Myers was handcuffed.

       {¶ 104} Furthermore, as the trial court found, the extent and scope of cross-

examination clearly fall within the ambit of trial strategy, and debatable trial tactics do not

establish ineffective assistance of counsel. State v. Leonard, 104 Ohio St.3d 54, 2004-

Ohio-6235, ¶ 146. Even assuming, arguendo, that defense counsel was deficient in failing

                                             - 33 -
                                                                     Warren CA2019-07-074

to use the manuals when he cross-examined the officers, Myers fails to establish that, but

for counsel's error, a reasonable probability exists that the result of the suppression hearing

and his trial would have been different. The trial court did not err in dismissing Ground 12.

       {¶ 105} Ground 13 alleges that counsel was ineffective because he failed to present

a crime scene expert testimony to question the veracity of Mosley's notebook and rebut

such evidence. The notebook was discovered in Mosley's home eight months after the

original search warrant was executed in January 2014. In support of Ground 13, Myers

submitted Rini's report. The report indicates that photographs taken during the January

2014 search of Mosley's home do not show the notebook at all, nor was the notebook

mentioned in any investigative report generated as a result of the January 2014 search of

Mosley's home. Rini's report states that the "discovery" of the notebook "eight months later,

during a warrantless search in a location previously photographed during the January

[2014] search, draws into question the legitimacy of the 'find' by investigating officers."

Thus, "[i]t is not unwarranted for one to conclude the possibility that the [notebook] was not,

in fact present during the original crime scene search, and may have been placed at the

scene sometime after the search was completed."

       {¶ 106} "As an initial matter, the failure to call an expert and instead rely on cross-

examination does not constitute ineffective assistance of counsel." State v. Hunter, 131

Ohio St.3d 67, 2011-Ohio-6524, ¶ 66. Further, even if the wisdom of such an approach is

debatable, "debatable trial tactics" do not constitute ineffective assistance of counsel. State

v. Clayton, 62 Ohio St.2d 45, 49 (1980). Defense counsel cross-examined Mosley upon all

issues identified in Rini's report and revisited those issues in closing argument. Detective

Wyatt testified the notebook was found where Mosley said it would be. The trial court did

not err in dismissing Ground 13.

       {¶ 107} Ground 14 alleges that counsel was ineffective because he failed to present

                                             - 34 -
                                                                    Warren CA2019-07-074

a police procedure expert such as Rini to challenge Miranda issues. Myers asserts that

Rini could have testified, based on his review of Myers' police interrogations, that Myers

was "clearly confused" during questioning, that Detective Wyatt did not adequately explain

the Miranda warnings to Myers, and that the detective provided Myers with inaccurate

information concerning how he could obtain an attorney. Ground 15 alleges that counsel

was ineffective because he failed to present an expert to evaluate Myers' understanding of

his Miranda rights. In support of this ground, Myers submitted the report of Dr. Barzman.

Upon reviewing Myers' police interrogations, administering the MCRI test, and reviewing

comprehensive historical information regarding Myers, Dr. Barzman opined that "due to his

young age of 19, probable, but at that time untreated, Bipolar Disorder, and lack of

experience with interrogations and the adult criminal justice system in general," Myers "was

unable to adequately apply his Miranda rights at the time of the interrogations."

      {¶ 108} During the suppression hearing defense counsel's cross-examination of

Detective Wyatt addressed the issues raised in Rini's report, and the videotapes of Myers'

interrogations were played and admitted into evidence. The videotapes were likewise

played to the jury and admitted into evidence at Myers' trial. The trial court denied Myer's

motion to suppress, finding that Myers validly waived his Miranda rights. The trial court

further found that, based on the totality of the evidence, Myers understood the nature of his

Miranda rights and the consequences in declining to exercise them. In his direct appeal to

the Ohio Supreme Court, Myers challenged the validity of his Miranda waiver and argued

that counsel was ineffective during the guilt phase of his trial. Myers' alleged confusion

during police questioning, Detective Wyatt's explanation to Myers of the Miranda warnings

and the information he provided Myers concerning how to retain an attorney, and counsel's

alleged ineffectiveness in failing to present expert testimony to challenge Miranda issues

were cognizable and could have been raised on direct appeal based solely on the original

                                            - 35 -
                                                                      Warren CA2019-07-074

record. Rini's report does not constitute evidence outside the record as Myers asserts.

Myers' argument is therefore barred by res judicata. See State v. Dempsey, 8th Dist.

Cuyahoga No. 76386, 2000 Ohio App. LEXIS 2628 (June 15, 2000); State v. Holloway, 1st

Dist. Hamilton No. C-900805, 1992 Ohio App. LEXIS 283 (Jan. 29, 1992). The trial court

did not err in dismissing Ground 14.

       {¶ 109} The trial court dismissed Ground 15, finding that "even if the defense had

requested an expert to evaluate Myers['] understanding of his Miranda rights, based on the

evidence presented at the motion to suppress hearing it is unlikely that the Court would

have granted that request since the Court denied the motion to suppress." The trial court

further found that "[t]he failure to request a * * * police procedures expert or another expert

to challenge Miranda issues was not such an error as to deny [Myers'] constitutional rights.

[Myers] was not entitled to any such expert[.]"          Thus, the trial court found that even

considering Dr. Barzman's report, Myers failed to set forth sufficient operative facts

establishing a substantive ground for relief.

       {¶ 110} The MRCI administered by Dr. Barzman in October 2016 is the updated

version of the Thomas Grisso's Instruments for Assessing Understanding & Appreciation of

Miranda Rights, commonly referred to as the Grisso test. The test specifically assesses a

person's capacity to understand and appreciate Miranda rights at the time of the evaluation.

Garner v. Mitchell, 557 F.3d 257, 266 (6th Cir.2009). The test consists of four subtests,

called "instruments": Comprehension of Miranda Rights (CMR), Comprehension of Miranda

Rights – Recognition (CMR-R), Function of Rights in Interrogation (FRI), and

Comprehension of Miranda Vocabulary (CMV). Id.; State v. Higgins, 7th Dist. Jefferson No.

12 JE 11, 2013-Ohio-2555, ¶ 43.

       {¶ 111} Myers' scores were within the range for 19-year-old individuals with a verbal

IQ of 101 to 110 in the first three instruments; his score of 29 out of 32 in the fourth

                                                - 36 -
                                                                     Warren CA2019-07-074

instrument (CMV) was good in comparison to 19-year-old individuals with a verbal IQ of 101

to 110. As stated above, the Grisso test purports to assess one's capacity to understand

the Miranda warnings only at the time of the evaluation, not at the time the warnings were

given. Garner at 270. The test does not purport to measure the validity of the waiver of

Miranda rights or legal competence to waive Miranda rights. Id. at 269. In his report Dr.

Barzman admitted the limited usefulness of Myers' scores "since his interrogations were

almost 3 years ago[.]" Nonetheless, Dr. Barzman opined that "[b]ased on his responses to

the [test], it is evident that Austin currently understands the words of the Miranda Rights but

he had problems with applying his rights. Although [he] appeared to have average to above

average intelligence, he did not have the 'street smarts' three years ago to actually apply

his Miranda Rights under intense stress."

       {¶ 112} Myers' scores indicate he did understand his Miranda rights. Myers was

interviewed five times by Detective Wyatt. Miranda warnings were not required during the

first interview as Myers was not in custody. Detective Wyatt administered Miranda warnings

to Myers on three separate times; each time Myers stated he understood them. Myers

invoked his right to counsel in the second interview and the detective ended the interview.

Myers sought to re-initiate questioning during a third interview but was rebuffed because he

had invoked his right to counsel. Myers subsequently re-initiated questioning during a fourth

interview, was administered the Miranda warnings again, and provided a statement.

Detective Wyatt administered the Miranda warnings for a third time before the fifth interview.

Myers indicated he understood them and answered the detective's questions. On direct

appeal, the Ohio Supreme Court found that Myers understood his Miranda rights, which

was further demonstrated by his invocation of his right to counsel. Myers, 2018-Ohio-1903

at ¶ 69-71. The trial court did not err in dismissing Ground 15.

       {¶ 113} Ground 16 alleges that counsel was ineffective because he failed to support

                                             - 37 -
                                                                        Warren CA2019-07-074

the motion for a change of venue with news articles evidencing the extraordinary amount

of pretrial publicity, failed to renew the motion after voir dire, and ultimately failed to achieve

a change of venue. The trial court dismissed Ground 16, finding that the motion for change

of venue was initially denied subject to reconsideration if a jury could not be empaneled in

accordance with State v. Lundgren, 73 Ohio St.3d 474, 1995-Ohio-227. The motion was

subsequently denied after the trial court was able to successfully seat a jury in accordance

with Lundgren. Juror questionnaires submitted in support of Ground 16 indicate that six of

the 12 jurors had seen or heard pretrial news coverage of the case. All jurors indicated that

they could and would decide the case based solely on the evidence presented at trial.

Furthermore, although Myers alleged claims of ineffective assistance of counsel during the

guilt phase as part of his direct appeal to the Ohio Supreme Court, he did not challenge

defense counsel's failure to achieve a change of venue. It is therefore barred by res

judicata. See Piesciuk, 2013-Ohio-3879. The trial court did not err in dismissing Ground

16.

       {¶ 114} Ground 17 alleges that counsel was ineffective because he failed to

challenge the chain of custody of Mosley's notebook either through cross-examination of

the state's witnesses or by expert testimony. As stated above, the notebook was discovered

in Mosley's home eight months after the original search warrant was executed. Counsel

vigorously cross-examined Mosley about the notebook and objected to its admission. On

direct appeal to the supreme court, Myers challenged the admission of the notebook into

evidence and alleged ineffective assistance of counsel during the guilt phase of the trial.

The issue regarding the chain of custody of Mosley's notebook was cognizable and could

have been raised on direct appeal to the supreme court and is therefore barred by res

judicata. See State v. Dickason, 5th Dist. Stark Case No. 1996CA00423, 1997 Ohio App.

LEXIS 3241 (July 7, 1997). The trial court did not err in dismissing Ground 17.

                                               - 38 -
                                                                      Warren CA2019-07-074

       {¶ 115} Myers' sixth assignment of error is overruled.

            4. Ineffective Assistance of Counsel during the Penalty Phase

       {¶ 116} Assignment of Error No. 5:

       {¶ 117} THE TRIAL COURT ERRED, AND DENIED MYERS DUE PROCESS AND

AN ADEQUATE CORRECTIVE PROCESS, WHEN IT SUMMARILY DISMISSED, UNDER

R.C. 2953.21(C) AND RULE 12, MYERS' CLAIMS THAT HIS TRIAL COUNSEL

RENDERED CONSTITUTIONALLY DEFICIENT PERFORMANCE IN THE SENTENCING

PHASE OF HIS CAPITAL TRIAL (GROUNDS 19-45, 49), WITHOUT ALLOWING

DISCOVERY OR AN EVIDENTIARY HEARING, AND IN FAILING TO GRANT RELIEF ON

THESE MERITORIOUS IAC CLAIMS.

       {¶ 118} Myers argues that the trial court erred in summarily dismissing Grounds 19

through 45, all of which allege several instances of ineffective assistance of counsel during

the penalty phase of the trial. Specifically, Myers argues that counsel was ineffective during

the penalty phase of the trial because he failed to (1) conduct a competent mitigation

investigation and consult with and hire a competent mitigation specialist in a timely fashion,

(2) present the testimony of expert witnesses regarding Myers' youth and psychological

history, (3) present expert testimony regarding the science on adolescent brain

development, and (4) present the testimony of numerous witnesses who would have

testified about Myers' background, family history, mental health, education, and

relationships with others. Myers argues that defense counsel's primary mitigation strategy

was that Myers should not receive a punishment harsher than the life sentence without

parole imposed on Mosley. Myers avers that had defense counsel's focus been broader

and include the testimony of experts and other witnesses, he would not have been

sentenced to death.

       {¶ 119} The trial court dismissed the grounds for relief, finding that (1) the failure to

                                             - 39 -
                                                                     Warren CA2019-07-074

call witnesses is trial strategy that does not raise to a constitutional violation, (2) a PCR

petition is not a vehicle to substitute another trial strategy for one that failed, (3) defense

counsel did argue Myers' youth in mitigation and the trial court instructed the jury that youth

was a mitigating factor, and (4) defense counsel's failure to present the testimony of an

expert in adolescent brain development, and his decision to consult with but not call a

psychology expert to the stand and instead rely on arguing that Myers' sentence should not

be harsher than that of Mosley was trial strategy.

       {¶ 120} Myers' foregoing claims of ineffective assistance of counsel during the

penalty phase of the trial were also the basis for his motions for discovery and why he

argues the trial court erred in denying his motions for discovery under his second and third

assignments of error. As pertinent here, the trial court denied the discovery motions as

follows:

              This is not a case where the defense did not seek the assistance
              of an investigator, mitigation expert and mental health expert.
              Clearly, a decision by trial counsel not to even have these
              valuable tools available to him while defending a capital murder
              case can never be a tactical, strategic decision. However, the
              decision of whether or not to use these tools or how to use them,
              as a matter of strategy or in the context of marshalling
              resources, is the cornerstone in building a proper legal defense.

              Petitioner has made allegations that his attorneys and mitigation
              specialist were ineffective and did not properly investigate and
              prepare a defense. In support of this claim, he has provided
              affidavits and documentary evidence concerning their
              performance. However, petitioner has made no specific
              representation about what he expects to learn in a deposition of
              [lead defense counsel, co-counsel and/or the mitigation
              specialist]. Both [lead counsel and the mitigation specialist]
              provided affidavits explaining what they knew, what they did,
              and why they did it. The fact that an attorney may look back in
              a deposition or otherwise, with 20/20 hindsight, and question or
              revisit his trial strategy after the jury has rendered its verdict
              provides no real insight to the Court. Further, the fact that [lead
              counsel] may have limited his mitigation strategy to what he
              believed to be the strongest and most compelling arguments
              does not support conducting discovery on this issue. * * *

                                             - 40 -
                                                                       Warren CA2019-07-074


              In short, the petitioner has not established good cause to
              conduct discovery with respect to the defense team, including
              the attorneys.

       {¶ 121} During the penalty phase of the trial, defense counsel presented the

testimony of Myers' father, mother, and younger brother Bryce. All three testified about

Myers' family history and background, including the breakup of the family and the parents'

divorce following the mother's affair with a coworker and resultant pregnancy. They further

testified about Myers' close bond with his siblings and how he was a very good mediator

and mentor for his stepsiblings. Myers' mother testified that as a child, Myers tested gifted

in several areas, was a talented piano player, and had designed a business card for himself

in sixth grade. However, she started seeing changes in Myers when he was 14 years old.

After she discovered Myers had been cutting himself and shooting his legs with a pellet

gun, he was hospitalized for five days at Kettering Hospital Youth Services. Myers' mother

testified that Myers was initially diagnosed with bipolar disorder and upon discharge, was

prescribed medications and weekly therapy with a psychologist.                 However, Myers

discontinued both when he began living with his father later that year. Defense counsel

introduced photographs of Myers and his family, the business card he had designed for

himself, his letters to his family during his incarceration, the records of his hospitalization at

Kettering Hospital, and his gifted test results when he was in fifth grade. The Kettering

Hospital records show that Myers was hospitalized as a result of taking 20 Benadryl tablets

and that he was initially diagnosed with "depressive disorder not otherwise specified versus

bipolar disorder most recent depressed; substance induced mood disorder; over-the-

counter drug abuse."      Myers was ultimately diagnosed with "depressive disorder, not

otherwise specified. Rule out bipolar disorder."

       {¶ 122} Myers made an unsworn statement, telling the jury that he was sorry "this

                                              - 41 -
                                                                      Warren CA2019-07-074

happened" and wished he "could go back in time and stop this before it even happened,"

and that the death penalty would not hurt him and would only cause more pain and suffering

to innocent people such as his parents and siblings. Myers asked the jury to spare his life

and give him a chance to become a better person.

       {¶ 123} In closing argument, defense counsel stressed Myers' good qualities and

the positive influence he could have in his siblings' lives, acknowledged there had been

"bumps in the road," such as issues with Myers' family, "his mental health a little bit," and

his cutting and shooting himself with the pellet gun, and asked the jury to consider Myers'

age, the love of his family, and the Kettering Hospital records. Overall, defense counsel

focused on Mosley's plea agreement and resulting life sentence, telling the jury that it was

the most important mitigating factor in the case and that Myers should not be punished

more than Mosley who was the one who actually killed Back.

       {¶ 124} Grounds 22 through 43 allege that counsel was ineffective because he failed

to present or "fully" present the testimony of numerous witnesses who would have testified

about Myers' background, family history, mental health, education, and relationships with

others.   In support of this claim, Myers attached 22 affidavits from relatives, friends,

acquaintances, and former educators to his PCR petition. Of those witnesses, only three

testified at the penalty phase, to wit, Myers' parents and his brother Bryce.

       {¶ 125} It is well established that a "defense decision to call or not call a mitigation

witness is a matter of trial strategy. * * * Debatable trial tactics generally do not constitute

ineffective assistance of counsel." Graham, 2020-Ohio-6700 at ¶ 139. The Ohio Supreme

Court has further stated that trial counsel is not ineffective for failing to call all available

family members. State v. McGuire, 80 Ohio St.3d 390, 399, 1997-Ohio-335. Furthermore,

"[a]dditional mitigating evidence that is 'merely cumulative' of that already presented does

not undermine the results of sentencing." State v. Herring, 142 Ohio St.3d 165, 2014-Ohio-

                                             - 42 -
                                                                     Warren CA2019-07-074

5228, ¶ 117. Instead, "the new evidence * * * must differ in a substantial way – in strength

and subject matter – from the evidence actually presented at sentencing." Id.

       {¶ 126} Upon reviewing the witnesses' affidavits, we find that the trial court did not

err in dismissing Grounds 22 through 43. Although the 19 individuals who did not testify

may have provided a more disinterested account of Myers' family, their testimony to a large

extent was cumulative to and did not differ in substantial way from the testimony of Myers'

parents and his brother Bryce. See State v. Twyford, 7th Dist. Jefferson No. 98-JE-56,

2001 Ohio App. LEXIS 1443 (Mar. 19, 2001). Likewise, the affidavits of Myers' parents and

brother did not differ in substantial way from their testimony at the penalty phase.

       {¶ 127} Grounds 19 and 20 allege that counsel was ineffective because he failed to

consult with and hire a competent mitigation specialist in a timely fashion.

       {¶ 128} In March 2014, lead defense counsel moved to employ his wife, a licensed

attorney with experience defending capital cases, as the mitigation specialist. The trial court

balked at the request due to the family relationship and denied the motion. Lead counsel

did not seek assistance from another mitigation specialist until he contacted the Ohio Public

Defender's Office in May 2014. However, the public defender's office did not have the

resources to provide a mitigation specialist. Unable to find another mitigation specialist,

lead counsel moved the trial court to reconsider its previous denial. The trial court held a

hearing on the motion for reconsideration on June 4, 2014. Thereafter, the trial court

appointed lead counsel's wife as the mitigation specialist. The trial court's decision noted

that counsel's wife had "already undertaken some mitigation work in the case, including

meeting with the family of the Defendant[.]"

       {¶ 129} The jury found Myers guilty on all counts and specifications on October 2,

2014. The penalty phase was held on October 6, 2014. In support of his PCR petition,

Myers attached the affidavits of lead counsel and the mitigation specialist. Both affidavits

                                               - 43 -
                                                                      Warren CA2019-07-074

state that during the three-day weekend between the jury verdict and the penalty phase,

lead counsel and the mitigation specialist met with and interviewed Myers' mother and two

of his siblings at the mother's home.       That same weekend, they also met with and

interviewed Myers' father and stepmother at their home. The affidavits of Myers' parents

and stepmother corroborated that the interviews took place that weekend.                Myers'

stepmother stated the interview was short. Myers' mother stated that her interview lasted

about one hour and one half and that she gave photographs to the mitigation specialist at

another time and "spent another hour to an hour and a half with her."

       {¶ 130} The Ohio Supreme Court has held that capital defendants "[do] not have a

constitutional right to a mitigation specialist or a right to an effective one." Herring, 2014-

Ohio-5228 at ¶ 113, citing McGuire, 80 Ohio St.3d at 399 (no requirement for counsel to

hire mitigation specialist in capital case); Drummond, 2006-Ohio-7078 at ¶ 69 (a mitigation

specialist is not a requirement for effective assistance of counsel). The trial court noted that

the mitigation specialist "was a trained attorney who has handled a number of capital cases

and therefore has the ability to determine what evidence is effective in the [penalty] phase."

The trial court did not err in dismissing Grounds 19 and 20.

       {¶ 131} Grounds 21, 44, and 45 generally challenge counsel's failure to conduct a

comprehensive investigation into Myers' background and counsel's failure to present

effective mitigation evidence during the penalty phase of the trial. Specifically, Grounds 21,

44, and 45 allege that counsel was ineffective because he failed to present the expert

testimony of clinical forensic psychologist Dr. Bobbie Hopes, failed to consult with and

present an expert in adolescent brain development, and failed to effectively present youth

as a mitigation factor.

       {¶ 132} In support of his PCR petition, Myers submitted affidavits and reports from

several experts related to adolescent brain development and expressing opinions based

                                             - 44 -
                                                                    Warren CA2019-07-074

upon their evaluation of Myers and his mental health and social records. The evidence

submitted by Myers generally reflects that individuals of his age are prone to risk taking,

peer influence, and impulsivity more akin to adolescents than adults. Myers argues that

this evidence established substantive grounds for relief and he is therefore entitled to

discovery and an evidentiary hearing on his PCR petition. The state argues that the

evidence was not presented as a matter of trial strategy because it was in conflict with

defense counsel's mitigation strategy to emphasize Myers' good qualities and was

cumulative to evidence presented at the penalty phase.

      {¶ 133} In his direct appeal to the Ohio Supreme Court, Myers argued ineffective

assistance of counsel in the penalty phase for failure to present any expert testimony.

Specifically, Myers asserted that defense counsel "should have adduced expert testimony

to explain the meaning of his self-harming behavior in his early teens and how brain

development affects the decision-making of young people." Myers, 2018-Ohio-1903 at ¶

198. The supreme court rejected Myers' claim on the ground that "nothing in the record

shows what such expert would have said in the penalty phase[.] Thus, Myers has not

demonstrated prejudice from missing such testimony." Id. The supreme court further

found, "At trial, the defense requested and received funds to hire a consulting psychologist.

The psychologist the defense chose was appointed, but the record does not show what she

told Myers's counsel regarding her conclusions. Hence, there is nothing to show deficient

performance by counsel." Id. at ¶ 199.

      {¶ 134} In a capital case, "[d]efense counsel has a duty to investigate the

circumstances of his client's case and explore all matters relevant to the merits of the case

and the penalty, including the defendant's background, education, employment record,

mental and emotional stability, and family relationships." State v. Pickens, 141 Ohio St.3d

462, 2014-Ohio-5445, ¶ 219.         Defense counsel has a duty to make reasonable

                                            - 45 -
                                                                     Warren CA2019-07-074

investigations or to make a reasonable decision that makes particular investigations

unnecessary. State v. Johnson, 24 Ohio St.3d 87, 89 (1986). Counsel's "investigations

into mitigating evidence 'should comprise efforts to discover all reasonably available

mitigating evidence and evidence to rebut any aggravating evidence that may be introduced

by the prosecutor.'" Wiggins v. Smith, 539 U.S. 510, 524, 123 S.Ct. 2527 (2003), citing

American Bar Association, ABA Guidelines for the Appointment and Performance of

Counsel in Death Penalty Cases, Section 11.4.1(C), 93 (1989). Given the severity of the

potential sentence and the reality that the life of a capital defendant is at stake, it is only

after a full investigation of all the mitigating circumstances that counsel can make an

informed, tactical decision about which information would be most helpful to the client's

case. Johnson at 90. "Strategic choices made after thorough investigation of law and facts

relevant to plausible options are virtually unchallengeable[.]        However, a failure to

investigate, especially as to key evidence, must be supported by a reasoned and deliberate

determination that investigation was not warranted." O'Hara v. Wigginton, 24 F.3d 823, 828

(6th Cir.1994). "An attorney's failure to reasonably investigate the defendant's background

and present mitigating evidence to the jury at sentencing can constitute ineffective

assistance of counsel." Pickens at ¶ 219.

       {¶ 135} Myers was examined by Dr. Barzman for purposes of the PCR petition and

his report is attached to the petition. Myers was also examined by Dr. Daniel Davis, a

forensic psychologist, and his report is attached to the PCR petition. In his report, Dr.

Barzman opined that Myers' mental health history, which included significant depressive

and manic symptoms, was consistent with bipolar disorder which is associated with

increased impulsivity and a focus on immediate gratification.

       {¶ 136} In his report, Dr. Davis stated that the symptoms Myers experienced in high

school were associated with bipolar disorder and that he was not fully neurologically

                                             - 46 -
                                                                     Warren CA2019-07-074

developed at the time of his crimes and sentencing. Dr. Davis further stated that the trial

court and jury were deprived of pertinent psychological information specific to Myers and

general psychological research specific to youthful and capital offenders, evidence that

would have been extremely helpful to understand Myers' actions and demeanor.                In

particular, Dr. Davis noted that while Myers' youth was clearly evident at trial, the crimes

took place when Myers was still developing neurologically and psychologically, however

"there was no specific testimony as to the considerable scientific literature concerning

neurological development in late adolescents and young adults." Dr. Davis also noted

Myers' apparent lack of remorse for his crimes at sentencing but stated that scientific

literature shows that an apparent lack of remorse is not indicative of anything atypical in

adolescent males and is typically mistaken as one of the "signs of the development of a

psychopathic personality when they are, in fact, transient features of adolescent

development." Dr. Davis' report continued,

              Further, abused and neglected children, such as Austin
              demonstrate a limited range of emotions as a way to cope with
              very stressful home environments. These research findings
              apply specifically to Austin. He was raised in a highly neglectful
              environment. He was at the time of his sentence still in the
              commonly accepted development stage of late adolescence.
              Neither the trial court nor jury had this critically important
              research presented to them[.]

       {¶ 137} In support of his PCR petition, Myers also submitted the affidavits of his lead

defense counsel and Dr. Hopes. Lead counsel's affidavit details what he did and did not

do. As pertinent here, lead counsel stated he believed "that everyone close to the process

thought that [Myers] would receive a life sentence regardless of the trial phase result, based

upon Mosley's plea deal having been the principal offender in the aggravated murder of

Justin Back." Counsel's affidavit further stated,

              I did not consider requesting funding for, or hiring, a
              youth/adolescent expert to help explain issues, including
                                             - 47 -
                                                                       Warren CA2019-07-074

              youth/adolescent brain development, to the jury.

              Even though we did retain a psychologist, Dr. Bobbie Hopes, for
              mitigation, Dr. Hopes told me that she would not be able to
              provide anything for the jury except for a timeline of Austin's life,
              something which Dr. Hopes believed Austin's mother could
              provide and that it would be better if it came from her. Given
              her statements to me, I was concerned that if Dr Hopes
              presented this information to the jury, it would just be seen as
              "psychobabble."

              When Austin's mother * * * did not effectively provide such a
              timeline as I had anticipated and that [the mitigation specialist]
              and I had worked with her on, I did not think to then call Dr.
              Bobbie Hopes to the stand to testify.

       {¶ 138} Lead counsel's averments were contradicted by Dr. Hopes' affidavit. Dr.

Hopes evaluated Myers three times in August 2014, for a total of six hours, for purposes of

death penalty mitigation. Dr. Hopes averred that she provided lead counsel with a report in

which she expressed the opinion that Myers' age, his history of childhood physical abuse,

including his history of being diagnosed and treated for depression, and his history of self-

mutilation were mitigation factors. Following Myers' conviction for aggravated murder, lead

counsel called Dr. Hopes and told her he did not intend to use her as a mitigation expert.

Dr. Hopes suggested that Myers' age and relevant research on adolescent brain

development were strong mitigation factors but was told by lead counsel that information

about youth had come out during jury selection. Dr. Hopes averred that she was willing

and prepared to testify about age and adolescent brain development research. Dr. Hopes

further averred that she never advised lead counsel that she could only present a timeline

of Myers' life and that she never discussed a timeline with counsel.

       {¶ 139} As stated above, "[i]n a petition for post-conviction relief, which asserts

ineffective assistance of counsel, the petitioner bears the initial burden to submit evidentiary

documents containing sufficient operative facts to demonstrate the lack of competent

counsel and that the defense was prejudiced by counsel's ineffectiveness." Jackson, 64
                                              - 48 -
                                                                       Warren CA2019-07-074

Ohio St.2d 107 at syllabus. In order to secure an evidentiary hearing on a PCR petition

asserting ineffective assistance of counsel, a petitioner need not prove counsel rendered

ineffective assistance. Rather, the PCR petition only needs to set forth sufficient operative

facts to establish substantive grounds for relief.

       {¶ 140} Upon reviewing the reports of Drs. Barzman and Davis and the affidavits of

Dr. Hopes and lead defense counsel, we find that Myers has provided evidentiary

documents setting forth sufficient operative facts to warrant an evidentiary hearing on his

PCR petition regarding his claim that counsel was ineffective for failing to present expert

testimony at the penalty phase of the trial.

       {¶ 141} Defense counsel has the affirmative duty to investigate mitigating evidence.

State v. Herring, 7th Dist. Mahoning No. 08-MA-213, 2011-Ohio-662, ¶ 55.                Defense

counsel "can make the decision to forego the presentation of evidence, but only after a full

investigation." Id. It is only after a full investigation of all the mitigating circumstances that

counsel can make an informed, tactical decision about which information would be most

helpful to their client's case. Johnson, 24 Ohio St.3d at 89.

       {¶ 142} Lead counsel's averment that he did not consider requesting funding for, or

hiring, a youth/adolescent expert to explain issues regarding adolescent brain development

to the jury fails to indicate counsel's motivation and instead suggests that counsel's failure

to present such expert testimony was not the product of an informed, tactical decision. That

is, counsel's averment shows he did not engage into a reasoned and careful consideration

of such expert testimony before ultimately rejecting it.        The same can be said about

counsel's failure to have Dr. Hopes testify as an expert witness at the penalty phase. While

counsel averred in his affidavit that Dr. Hopes did not testify because she could only provide

a timeline of Myers' life, this averment was explicitly contradicted by Dr. Hopes' affidavit.

There is little evidence documenting the extent of defense counsel's reasoning for his

                                               - 49 -
                                                                    Warren CA2019-07-074

investigation and decision making regarding expert testimony mitigation evidence.

      {¶ 143} The state argues that mitigation evidence regarding Myers' dysfunctional

family, self-mutilation, and mental health issues such as childhood depression and bipolar

disorder, was presented through the testimony of his mother at the penalty phase, and thus,

much of the psychological testimony that Drs. Hopes, Barzman, and Davis could have

presented would have been cumulative. However, Myers' mother's testimony was much

more limited on the issue. Myers' mother testified that the deterioration of her marriage did

not seem to affect Myers, that she had not noticed Myers' self-mutilation, and that she

believed Kettering Hospital initially diagnosed Myers with bipolar disorder. There was no

testimony regarding Myers' childhood depression.       Furthermore, Myers' mother is not

qualified to provide the expert testimony necessary to contextualize the factors above.

      {¶ 144} The state next argues that presenting this expert testimony at the penalty

phase would have been inconsistent with defense counsel's mitigation theory emphasizing

Myers' good qualities and the positive influence he could have in his siblings' lives. Thus,

the state asserts, defense counsel's decision not to present such testimony was trial

strategy which should not be second-guessed.

      {¶ 145} However, lead counsel's affidavit does not advance this as the reason he

did not present Dr. Hopes' expert testimony at the penalty phase. Lead counsel avers only

that he did not call Dr. Hopes as a witness because she could only provide a timeline of

Myers' life, an averment explicitly contradicted by Dr. Hopes' affidavit. Whether it was

defense counsel's mitigation strategy to emphasize Myers' qualities, which counsel's

affidavit does not suggest, it is not apparent why such strategy excludes a parallel strategy

to contextualize Myers' youth in light of the science on adolescent brain development. As

her affidavit clearly indicates, Dr. Hopes was prepared and available to testify about these

issues and advised lead counsel on the eve of the penalty phase that Myers' age and

                                            - 50 -
                                                                      Warren CA2019-07-074

relevant research on adolescent brain development were strong mitigation factors. And

while a decision by defense counsel to present only positive mitigation can be a sound trial

strategy, counsel's decision to pursue a positive-mitigation theory can properly be made

only after counsel has conducted a full mitigation investigation. Herring, 2014-Ohio-5228

at ¶ 90.

       {¶ 146} The state further asserts that defense counsel did argue that Myers was

only 19 years old at the time of the crimes. Counsel did briefly ask the jury to take Myers'

age into consideration as a mitigation factor. However, counsel never developed the

significance of Myer's youth as a mitigating factor.

       {¶ 147} In light of the foregoing, we find that the trial court erred in summarily

dismissing Grounds 21, 44, and 45 of the PCR petition without an evidentiary hearing. The

trial court further erred in finding that Myers did not establish good cause to conduct

discovery regarding his claim counsel was ineffective at the penalty phase in failing to

present expert testimony on adolescent brain development in conjunction with Myers' age

and mental health issues.      Myers' claims are "neither patently frivolous nor palpably

incredible" and "the discovery he requests" in the form of depositions of the defense team

is "limited and reasonably calculated to lead to evidence in support of his claim[.]" Hill, 2007

U.S. Dist. LEXIS 71975 at *31-32; Johnson v. Bobby, S.D.Ohio No. 2:08-cv-55, 2010 U.S.

Dist. LEXIS 103351 (Sept. 30, 2010); Stallings v. Bradshaw, N.D.Ohio No. 5:05CV0722,

2006 U.S. Dist. LEXIS 97540 (Feb. 28, 2006).

       {¶ 148} We therefore remand this case for the trial court to conduct an evidentiary

hearing on Grounds 21, 44, and 45 of the PCR petition which allege ineffective assistance

of counsel at the penalty phase for failing to present expert testimony on adolescent brain

development in conjunction with Myers' age and mental health issues. The advantages

that an evidentiary hearing on a PCR petition based on ineffective assistance of counsel

                                             - 51 -
                                                                       Warren CA2019-07-074

can provide a trial judge are well established:

              The trial judge can delve into the motivation or reasoning of trial
              counsel through trial counsel's testimony. The court can hear
              the testimony of witnesses that were never called to testify at
              the original trial, and can determine the worth of their testimony
              as well as the witnesses' credibility. The trial judge can ask what
              the counsel knew, when he knew it, and whether a mistake was
              not strategic, but was instead careless. As here, in a
              postconviction hearing, a judge can hear testimony about what
              evidence was made available to trial counsel and when it was
              made available. A trial court in a postconviction proceeding thus
              plays a unique role in the consideration of ineffective assistance
              of counsel claims. It is the only court that actually hears
              testimony on that issue.

State v. Gondor, 112 Ohio St.3d 377, 2006-Ohio-6679, ¶ 54.

       {¶ 149} Myers' fifth assignment of error is sustained. To the extent noted above,

Myers' second and third assignments of error are sustained in part.

                                    5. Cumulative Errors

       {¶ 150} Assignment of Error No. 10:

       {¶ 151} THE TRIAL COURT ERRED, AND DENIED MYERS DUE PROCESS AND

AN ADEQUATE CORRECTIVE PROCESS, WHEN IT SUMMARILY DISMISSED, UNDER

R.C. 2953.21(C), MYERS' CLAIM OF CUMULATIVE ERROR (GROUND 60), WITHOUT

ALLOWING DISCOVERY OR AN EVIDENTIARY HEARING AND IN FAILING TO GRANT

RELIEF.

       {¶ 152} Myers argues the trial court erred in dismissing Ground 60 which alleges

cumulative errors. We include under this assignment of error Myers' claims that the trial

court erred in dismissing Grounds 18 and 49, which allege cumulative effect of the denial

of effective assistance of counsel during the guilt and penalty phases of the trial (as initially

argued in the fifth and sixth assignments of error). Under the doctrine of cumulative errors,

a judgment may be reversed if the cumulative effect of errors deprives a defendant of a fair

trial even though each of the instances of trial-court error does not individually constitute
                                              - 52 -
                                                                      Warren CA2019-07-074

cause for reversal. State v. Kirkland, 140 Ohio St.3d 73, 2014-Ohio-1966, ¶ 140. Given

our resolution of Myers' second, third, and fifth assignments of error, this assignment of

error is moot. See State v. Stein, 3d Dist. Logan No. 8-17-39, 2018-Ohio-2621, citing

App.R. 12(A)(1)(c).

                                     III. CONCLUSION

       {¶ 153} In light of our resolution of Myers' second, third, and fifth assignments of

error, the trial court's judgments denying Myers' motions for discovery and his PCR petition

regarding his claim of ineffective assistance of counsel for failing to present expert testimony

at the penalty phase of the trial are reversed and the matter is remanded for further

proceedings consistent with this opinion. Specifically, on remand, the trial court shall permit

discovery, conduct an evidentiary hearing, and rule on Grounds 21, 44, and 45 of the PCR

petition.

       {¶ 154} Judgment affirmed in part, reversed in part, and remanded.


       HENDRICKSON, P.J., and S. POWELL, J., concur.




                                             - 53 -